DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 16, 18, 19, 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sewell (US 10151080) 
Sewell discloses:
1. An agricultural machine comprising: a frame (12, etc. see Fig. 1); a header linkage system (20, 14, etc. see Fig. 1) attached to the frame and configured for attaching a cutter head (18, etc. see Fig. 1) to the frame; a tank (72) operable to store a supply of a fluid; a pressure source (74) in fluid communication with the tank and operable to receive fluid from the tank and circulate the fluid through a fluid circuit; a float cylinder (24) interconnecting the header linkage system and the frame, the float cylinder including a rod side fluid port in fluid communication with the pressure source for receiving fluid from the pressure source to retract the float cylinder (see Fig. 5, rod side port apparent on cylinder 24), and a piston side fluid port (see Fig. 5, piston side port apparent on cylinder 24); a downforce accumulator (94) in fluid communication with the piston side fluid port of the float cylinder; and a downforce return valve (92) in fluid communication with the downforce accumulator and the tank, wherein the downforce return valve is selectively controllable between an open position allowing fluid communication between the downforce accumulator and the tank, and a closed position blocking fluid communication between the downforce accumulator and the tank (valve 92 opens and allows fluid communication with the tank 72 when valve 84 connects the piston chamber of cylinder 24 with the tank 72; valve 92 prevents fluid communication to the tank when it is closed).  

2. The agricultural machine set forth in claim 1, further comprising a downforce control valve (84) in fluid communication with the pressure source and the downforce accumulator, wherein the downforce control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the downforce accumulator, and a closed position blocking fluid communication between the pressure source and the downforce accumulator.  

3. The agricultural machine set forth in claim 2, wherein the downforce return valve and the downforce control valve are separate and independently operable relative to each other (valve 84 is separate from valve 92 and independently operable relative to each other).  

4. The agricultural machine set forth in claim 1, further comprising a header controller configured to control the downforce return valve to the open position to operate the header linkage system in a lift operating condition, and control the downforce return valve to the closed position to operate the header linkage system in a float operating condition (valve 84, controller 68c, manual control).  

5. The agricultural machine set forth in claim 1, further comprising a rod side accumulator (102) in fluid communication with the rod side fluid port.  

7. The agricultural machine set forth in claim 5, further comprising a float control valve (84) in fluid communication with the pressure source and the rod side fluid port of the float cylinder, wherein the float control valve is selectively controllable between an open position (the opposite position with respect to position 84a, or the middle position) allowing fluid communication between the pressure source and the rod side fluid port of the float cylinder, and a closed position (position 84a blocks fluid flow from the pump 74 to the rod side chamber of cylinder 24) blocking fluid communication between the pressure source and the rod side fluid port of the float cylinder.  

8. The agricultural machine set forth in claim 7, wherein the rod side accumulator is disposed within the fluid circuit between the rod side fluid port and the float control valve (see Fig. 5, rod side accumulator 102 is between rod side port of cylinder 24 and float control valve 84).  

9. The agricultural machine set forth in claim 1 further comprising a system return line (the line including relief valve seen in Fig. 5, or the line 78a) interconnecting an output of the pressure source and the tank in fluid communication.  
10. The agricultural machine set forth in claim 9, further comprising a return valve (relief valve is selectively open or closed depending on the pressure threshold setting and the pressure level in line 78) in fluid communication with the system return line, wherein the return valve is selectively controllable between an open position allowing fluid communication through the system return line and a closed position blocking fluid communication through the system return line.  

11. The agricultural machine set forth in claim 7, wherein the float cylinder is a double acting hydraulic cylinder operable to extend in response to receiving fluid into the piston side fluid port via the downforce control valve and retract in response to receiving fluid into the rod side fluid port via the float control valve (see Fig. 5, cylinder 24 is a double acting hydraulic cylinder that extends or retracts in response to the valve 84 position).  

12. The agricultural machine set forth in claim 1, further comprising a lift cylinder (52 or 30 or 88) interconnecting the header linkage system and the frame, the lift cylinder including a rod side fluid port in fluid communication with the pressure source for receiving fluid from the pressure source to retract the lift cylinder, and a piston side fluid port in fluid communication with the tank (see Fig. 5, pump 74 is connected to all cylinders, see Figures of linkage system connections).  

13. The agricultural machine set forth in claim 12, further comprising a lift control valve (80 or 82) in fluid communication with the pressure source and the rod side fluid port of the lift cylinder, wherein the lift control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the lift cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the lift cylinder.  

14. The agricultural machine set forth in claim 2, further comprising a downforce supply line (90) including the downforce control valve (84), and a downforce return line including the downforce return valve (92).  

16. An agricultural machine comprising: a frame (12, etc. see Fig. 1); a header linkage system (20, 14, etc. see Fig. 1) attached to the frame and configured for attaching a cutter head (18, etc. see Fig. 1) to the frame; a fluid circuit (Fig. 5) configured for operating the header linkage system in a float operating condition (when valve 84 is in its middle position) and a lift operating condition (when lift operating condition can be when cylinders 30 or 52 are extended or retracted), wherein the fluid circuit includes: a tank (72) operable to store a supply of a fluid; a pressure source (74) in fluid communication with the tank and operable to receive fluid from the tank and circulate the fluid through the fluid circuit; 
a lift cylinder (30 or 52) interconnecting the header linkage system and the frame and controlled to extend or retract during operation in the lift operating condition, the lift cylinder including a rod side fluid port in fluid communication with the pressure source, and a piston side fluid port in fluid communication with the tank (valve 80, 82 each have a position to communicate the rod side fluid port to the pump 74 and the piston side fluid port to the tank); a float cylinder (24) interconnecting the header linkage system and the frame and operable to extend and retract during operation in the float operating condition, the float cylinder including a rod side fluid port in fluid communication with the pressure source, and a piston side fluid port in fluid communication with the pressure source (see Fig. 5, valve 84 has a position enabling these connections); a downforce accumulator (94) in fluid communication with the piston side fluid port of the float cylinder, the downforce accumulator defining a piston side volume that is compressible in response to a fluid pressure above a defined piston side set point (implicit set point, whatever gas setting amount the accumulator exists at, since no specific set point is claimed, this is a broad recitation and is met by the prior art); and a downforce return valve (92) in fluid communication with the downforce accumulator and the tank, wherein the downforce return valve is selectively controllable between an open position allowing fluid communication between the downforce accumulator and the tank, and a closed position blocking fluid communication between the downforce accumulator and the tank (see Fig. 5, valve 92 selectively opens and closes).  

18. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a rod side accumulator (102) in fluid communication with the rod side fluid port of the float cylinder, the rod side accumulator defining a rod side volume that is compressible in response to a fluid pressure above a defined rod side set point (implicit set point, whatever gas setting amount the accumulator exists at, since no specific set point is claimed, this is a broad recitation and is met by the prior art).  

19. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a float control valve (84) disposed between the pressure source and the rod side fluid port of the float cylinder, wherein the float control valve is selectively controllable between an open position (the position opposite of 84a of valve 84) allowing fluid communication between the pressure source and the rod side fluid port of the float cylinder, and a closed position (position 84a or the middle position of valve 84) blocking fluid communication between the pressure source and the rod side fluid port.  

20. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a lift control valve (80 or 82) in fluid communication with the pressure source and the rod side fluid port of the lift cylinder, wherein the lift control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the lift cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the lift cylinder (see Fig. 5).  

Claim(s) 1, 2, 4-8, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (US 10624263), prior publication (US 2018/0153101), hereinafter ‘Dunn’.

Dunn discloses:
1. An agricultural machine comprising: a frame (see Fig. 1, 106); a header linkage system (104) attached to the frame and configured for attaching a cutter head (114) to the frame; a tank (see Fig. 4, tank hydraulic symbol apparent, connected to inlet of pump 16) operable to store a supply of a fluid; a pressure source (16) in fluid communication with the tank and operable to receive fluid from the tank and circulate the fluid through a fluid circuit; a float cylinder (116, 117) interconnecting the header linkage system and the frame, the float cylinder including a rod side (apparent from Fig. 4, cylinders 116 and 117 have rod and piston side ports) fluid port in fluid communication with the pressure source for receiving fluid from the pressure source to retract the float cylinder, and a piston side fluid port (apparent from Fig. 4, cylinders 116 and 117 have rod and piston side ports); a downforce accumulator (200) in fluid communication with the piston side fluid port of the float cylinder; and a downforce return valve (204) in fluid communication with the downforce accumulator and the tank, wherein the downforce return valve is selectively controllable between an open position allowing fluid communication between the downforce accumulator and the tank, and a closed position blocking fluid communication between the downforce accumulator and the tank (valve 204 has a closed middle position, and open side positions to communicate the downforce accumulator 200 to the tank or the pump).

2. The agricultural machine set forth in claim 1, further comprising a downforce control valve (204) in fluid communication with the pressure source and the downforce accumulator, wherein the downforce control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the downforce accumulator, and a closed position blocking fluid communication between the pressure source and the downforce accumulator.

4. The agricultural machine set forth in claim 1, further comprising a header controller (28) configured to control the downforce return valve to the open position to operate the header linkage system in a lift operating condition, and control the downforce return valve to the closed position to operate the header linkage system in a float operating condition (Col. 18).

5. The agricultural machine set forth in claim 1, further comprising a rod side accumulator (60) in fluid communication with the rod side fluid port.

6. The agricultural machine set forth in claim 5, wherein the downforce accumulator defines a piston side volume that is compressible in response to a fluid pressure above a defined piston side set point, and the rod side accumulator defines a rod side volume that is compressible in response to a fluid pressure above a defined rod side set point, wherein the piston side set point is different than the rod side set point (Col. 18 discloses the controller adjusting the lifting force for the float condition which means having different accumulator pressures; Col. 19 lines 27-53 disclose setting different values of the set pressure, see step 5, Col. 27 lines 9-30, etc.).

7. The agricultural machine set forth in claim 5, further comprising a float control valve (62, or 18, or 20) in fluid communication with the pressure source and the rod side fluid port of the float cylinder, wherein the float control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the float cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the float cylinder.

8. The agricultural machine set forth in claim 7, wherein the rod side accumulator is disposed within the fluid circuit between the rod side fluid port and the float control valve (accumulator 60 is between valve 62 and rod side chambers of the float cylinders 116, 117).

11. The agricultural machine set forth in claim 7, wherein the float cylinder is a double acting hydraulic cylinder operable to extend in response to receiving fluid into the piston side fluid port via the downforce control valve and retract in response to receiving fluid into the rod side fluid port via the float control valve (see Fig. 4, cylinders 116 and 117 are double acting cylinders operable to extend and retract).

12. The agricultural machine set forth in claim 1, further comprising a lift cylinder (one of cylinder 116, 117, since these cylinders lift the header, they are interpreted to be lift cylinders as well as float cylinders because they are also capable of a float function) interconnecting the header linkage system and the frame, the lift cylinder including a rod side fluid port in fluid communication with the pressure source for receiving fluid from the pressure source to retract the lift cylinder, and a piston side fluid port in fluid communication with the tank (see Fig. 4, claimed connections are apparent).

13. The agricultural machine set forth in claim 12, further comprising a lift control valve (62 or 18 or 20) in fluid communication with the pressure source and the rod side fluid port of the lift cylinder, wherein the lift control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the lift cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the lift cylinder (see Fig. 4, claimed connections are apparent).

14. The agricultural machine set forth in claim 2, further comprising a downforce supply line (line from pump 16 to valve 204) including the downforce control valve, and a downforce return line including the downforce return valve (line from valve 204 to tank).

15. The agricultural machine set forth in claim 2 wherein the downforce control valve and the downforce return valve are combined as a single combined downforce control valve unit (204) including a first position (top position of valve 204 with respect to Fig. 4) connecting the pressure source and the downforce accumulator in fluid communication while simultaneously blocking fluid communication between the downforce accumulator and the tank, a second position (middle position of valve 204 as seen in Fig. 4) blocking fluid communication between the downforce accumulator and both the pressure source and the tank, and a third position (bottom position of valve 204 with respect to Fig. 4) connecting the tank and the downforce accumulator in fluid communication while simultaneously blocking fluid communication between the downforce accumulator and the pressure source.
16. An agricultural machine comprising: a frame (106); a header linkage system (104) attached to the frame and configured for attaching a cutter head (114) to the frame; a fluid circuit configured for operating the header linkage system in a float operating condition and a lift operating condition (cylinders 116, 117 are lift and float cylinders, and the hydraulic system of Fig. 4 performs both lifting and floating functions), wherein the fluid circuit includes: a tank  (hydraulic reservoir symbol apparent from Fig. 4) operable to store a supply of a fluid; a pressure source (16) in fluid communication with the tank and operable to receive fluid from the tank and circulate the fluid through the fluid circuit; a lift cylinder (116 and/or 117) interconnecting the header linkage system and the frame and controlled to extend or retract during operation in the lift operating condition, the lift cylinder including a rod side fluid port in fluid communication with the pressure source, and a piston side fluid port in fluid communication with the tank; a float cylinder (116 and/or 117) interconnecting the header linkage system and the frame and operable to extend and retract during operation in the float operating condition, the float cylinder including a rod side fluid port in fluid communication with the pressure source, and a piston side fluid port in fluid communication with the pressure source; a downforce accumulator (200) in fluid communication with the piston side fluid port of the float cylinder, the downforce accumulator defining a piston side volume that is compressible in response to a fluid pressure above a defined piston side set point; and a downforce return valve (204) in fluid communication with the downforce accumulator and the tank, wherein the downforce return valve is selectively controllable between an open position allowing fluid communication between the downforce accumulator and the tank, and a closed position blocking fluid communication between the downforce accumulator and the tank (see previous claims for equivalent claim limitation discussion and mapping).

17. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a downforce control valve (204) disposed between the downforce accumulator and the pressure source, wherein the downforce control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the downforce accumulator to operate the header linkage system in a first float condition exhibiting a first header float return speed, and a closed position blocking fluid communication between the downforce accumulator and the tank to operate the header linkage system in a second float condition exhibiting a second header float return speed, wherein the first header float return speed is less than the second header float return speed (Col. 2 lines 17-35 discloses different float speeds; Col 19 discloses valve 204 used with controller 28 and pressure sensor 202 to control the pressure in the accumulator system 200, which would adjust the float return speeds; Col. 20 discloses “the arrangement could be used to achieve a comprehensively adjustable spring rate for the dynamics of the floatation system of the implement”, etc.).

18. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a rod side accumulator (60) in fluid communication with the rod side fluid port of the float cylinder, the rod side accumulator defining a rod side volume that is compressible in response to a fluid pressure above a defined rod side set point (Step 3 states to charge accumulator 60 to a certain value/range, Col. 27).
19. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a float control valve (62 or 18 or 20) disposed between the pressure source and the rod side fluid port of the float cylinder, wherein the float control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the float cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port (see Figures).

20. The agricultural machine set forth in claim 16, wherein the fluid circuit includes a lift control valve (62 or 18 or 20) in fluid communication with the pressure source and the rod side fluid port of the lift cylinder, wherein the lift control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the lift cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the lift cylinder (see Figures).












	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer et al. (US 2005/0067239) discloses pertinent hydraulic system including a rod side and piston side accumulator with control valves

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 5, 2022